DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Application Publication No. 2020/0205544).
Kim discloses a press-type cosmetic bottle (Fig. 1), comprising a bottle body (20) and a bottle cap (10), wherein the bottle body comprises a bottle base and a bottle interface which are integrated as a whole (Fig. 2); the bottle cap comprises an outer cap (10), a connector (15) and a middle ring (12), the connector being connected to the outer cap in a clamping manner, and the middle ring being fixed on the connector; the bottle body is connected to the bottle cap by means of the middle ring holding the bottle interface (Fig. 13); and the outer cap is provided with a press hole (11), a press block is provided in the press hole, the press block is in contact with the middle ring, and the middle ring is pressed by the press block to make the middle ring deform, so that by means of the deformation of the middle ring, the middle ring is controlled to hold the bottle interface or disengage from the bottle interface (par. 45), wherein an outer wall of the connector is provided with an annular clamping block, an inner wall of the outer cap is provided with an annular clamping groove matching the annular clamping block, and the outer cap is connected to the connector by means of the annular clamping block being clamped in the annular clamping groove (Fig. 8), wherein the middle ring is an elastic body (par. 45), wherein a top wall of the outer cap is provided with an annular pressure plate; an inner wall of the outer cap is provided with a number of limiting plates on an outer side of the annular pressure plate, the number of limiting plates being circumferentially arranged in an array around the center of the annular pressure plate, and the limiting plates being connected to the annular pressure plate; an upper surface of the middle ring is respectively in contact with the limiting plates and the annular pressure plate; the outer cap is provided with a spacer on an inner side of the annular pressure plate; and an easy-pulling lid is provided under the spacer, and the easy-pulling lid is fastened to cover the bottle interface (Fig. 8), and wherein a receiving cavity is provided at the center of the bottle body, and a recessed portion recessed inwardly is provided at the center of the bottom of the bottle base (Fig, 4).

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is drawn to containers with elastic locking members.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733